In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 13-781V
                                     Filed: October 11, 2016

* * * * * * * * * * * * * * * *
KENNETH SCHULTHEIS,           *                               UNPUBLISHED
                              *
          Petitioner,         *                               Special Master Hamilton-Fieldman
                              *
v.                            *                               Joint Stipulation on Damages;
                              *                               Influenza (“Flu”) Vaccine; Tetanus
SECRETARY OF HEALTH           *                               Vaccine; Chronic Inflammatory
AND HUMAN SERVICES,           *                               Demyelinating Polyneuropathy
                              *                               (“CIDP”); Guillain Barré Syndrome
          Respondent.         *                               (“GBS”).
* * * * * * * * * * * * * * * *

Danielle A. Strait, Maglio Christopher & Toale, P.A., for Petitioner.
Michael P. Milmoe, United States Department of Justice, Washington, DC, for Respondent.

                                            DECISION 1

        On October 8, 2013, Kenneth Schultheis (“Petitioner”) petitioned for compensation under
the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (2012).
Petitioner alleged that the administration of the Influenza (“Flu”) and/or Tetanus vaccines, on
January 16, 2012, caused Moody to develop Guillain-Barré Syndrome (“GBS”) and Chronic
Inflammatory Demyelinating Polyneuropathy (“CIDP”).

      The parties recently filed a stipulation, stating that a decision should be entered awarding
compensation. Respondent denies that the Flu or Tetanus vaccines are the cause of Petitioner’s
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the purposes espoused in the E-Government Act of 2002. See 44
U.S.C. § 3501 (2012). Each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).

                                                  1
alleged GBS, CIDP, or any other injury. Nevertheless, the parties agree to the joint stipulation,
attached hereto as Appendix A. The undersigned finds the stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

        The parties stipulate that Petitioner shall receive a “lump sum payment of $1,382,471.81,
which amount represents compensation for first year life care expenses ($29,313.48), lost
earnings ($1,117,813.84), pain and suffering ($225,000.00), and past unreimbursable expenses
($10,344.49), in the form of a check payable to [P]etitioner.” Appendix A at 2. The parties also
stipulate that Petitioner shall receive an “amount sufficient to purchase the annuity contract
described in paragraph 10 below, paid to the life insurance company from which the annuity will
be purchased.” Id.; see Appendix A at 3.

      The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 2

       IT IS SO ORDERED.

                                              s/ Lisa Hamilton-Fieldman
                                              Lisa Hamilton-Fieldman
                                              Special Master




2
  Entry of judgment is expedited by the parties’ joint filing of notice renouncing the right to seek
review. Vaccine Rule 11(a).

                                                 2